

113 HR 3651 IH: National Commission on Employment and Economic Security Act
U.S. House of Representatives
2013-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3651IN THE HOUSE OF REPRESENTATIVESDecember 4, 2013Mr. Hastings of Florida (for himself, Mr. Conyers, and Ms. Lee of California) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo establish a commission to study employment and economic insecurity in the United States workforce.1.Short titleThis Act may be cited as the National Commission on Employment and Economic Security Act.2.FindingsCongress finds the following:(1)Americans’ commitment to economic participation has been a defining feature of the cultural fabric of the United States, helping individuals feel positive about themselves, develop independence, and maintain hope for the future.(2)During the recession that began in December 2007, more than 8.7 million jobs were lost. The scope of the economic downturn was so large that its impact was felt almost everywhere along the economic spectrum, and continues to be felt in many communities across the Nation.(3)As Americans lose their jobs and their incomes shrink, too often, they also face the loss of their family’s health insurance and, subsequent to the loss of income, even their housing.(4)Research has shown that people who have experienced home foreclosure are at risk for severe depressive symptoms and increased risk for mental illness. In a 2009 study from the American Journal of Public Health, more than 37 percent of people going through foreclosure met criteria for major depression.(5)The loss of a job and the subsequent loss of income, insurance, and other benefits from that job have been proven to not only lead to increased stress but also be substantial triggers for mental health disorders including depression and anxiety.(6)Calls to the National Suicide Prevention Lifeline increased by more than 72 percent from 2007 to 2010.(7)According to the Bureau of Labor Statistics, the unemployment rate hovered between 8.9 and 10 percent from April 2009 to October 2011, peaking at 10.0 percent in October 2009. By October 2009, the number of unemployed persons had reached nearly 15.4 million, and has yet to fall below 11 million.(8)The number of long-term unemployed workers (those jobless for 27 weeks or more) was 6.2 million in September 2011, an increase of 426 percent since the beginning of the recession in 2007. In August 2013, 4.3 million Americans were classified as long-term unemployed.(9)According to an American Psychological Association September 2010 report, money (76 percent), work (70 percent) and the economy (65 percent) remained the most frequently cited sources of stress for Americans at the height of the recession. A recent report from February 2013 found that even as the economy improves, these factors are relatively unchanged. Money (69 percent), work (65 percent), and the economy (61 percent) remain high sources of stress for Americans.(10)According to the same 2010 American Psychological Association report, job stability rose as a source of stress. Nearly half (49 percent) of adults reported that job stability was a source of stress in 2010, compared to 44 percent in 2009. During the same time period, fewer Americans were satisfied with the ways their employer helped them balance work and non-work demands (36 percent compared to 42 percent in 2009).(11)Research shows that time flexible work policies are associated with less stress, fewer absences from work, and more employer loyalty.(12)Between March 2010 and October 2013, there were 45 months of consistent job growth, with 7.8 million jobs created. During the same time period, the unemployment rate has fallen from 9.9 percent to 7.2 percent. The Congressional Budget Office projects that the unemployment rate will not fall below 6 percent until the end of 2016, and will remain above 5 percent through 2023.3.Establishment of commissionThere is established a commission to be known as the National Commission on Employment and Economic Security.4.Duties of commissionThe Commission shall—(1)examine the issues of economic and psychological insecurity of members of the United States workforce caused by employment displacement;(2)gather data on the relationship between psychological stress caused by employment insecurity and economic insecurity, the increase in mental health disorders including clinical depression and anxiety in the United States, and increased violence by employees and former employees in the workplace and in their private lives;(3)analyze the psychological impact of increased workplace responsibilities and stress on current workers due to downsizing, and the role of workplace flexibility policies in alleviating stress on these remaining workers;(4)examine the economic and psychological effects of the decreasing number of well-paid jobs on members of the United States workforce and their families;(5)analyze whether measures may be taken to reduce said economic and psychological effects; and(6)recommend potential solutions, including recommendations for legislative and administrative action, to alleviate the problems of economic and psychological insecurity of members of the United States workforce.5.Membership of commission(a)Number and appointmentThe Commission shall be composed of 17 members, with expertise in research methods or statistics, who shall be appointed as follows:(1)9 individuals appointed by the President, of which—(A)2 members shall be individuals who represent labor organizations, as defined by section 2(5) of the National Labor Relations Act (29 U.S.C. 152(5));(B)2 members shall be individuals who represent business interests;(C)2 members shall be individuals who represent mental health interests; and(D)3 members shall be individuals who represent relevant Federal agencies.(2)2 individuals appointed by the Speaker of the House of Representatives.(3)2 individuals appointed by the minority leader of the House of Representatives.(4)2 individuals appointed by the majority leader of the Senate.(5)2 individuals appointed by the minority leader of the Senate.(b)Qualifications(1)In generalMembers shall be experts in the fields of labor, employment, economics, and psychology.(2)Political affiliationPolitical affiliation shall not be a factor in the appointment of members.(c)Deadline for appointmentEach member shall be appointed to the Commission not later than 90 days after the date of enactment of this Act.(d)TermsEach member shall be appointed for the life of the Commission.(e)VacanciesA vacancy in the Commission shall be filled in the manner in which the original appointment was made.(f)Basic payMembers shall serve without pay.(g)Travel expensesEach member shall receive travel expenses, including per diem in lieu of subsistence, in accordance with sections 5702 and 5703 of title 5, United States Code.(h)QuorumEight members of the Commission shall constitute a quorum but a lesser number may hold hearings.(i)Chairperson(1)In generalThe Chairperson of the Commission shall be elected by the members not later than 30 days after the date on which all of the original members of the Commission have been appointed.(2)Presidential appointmentIf the members of the Commission are unable to elect the Chairperson in accordance with paragraph (1), the President shall appoint a member of the Commission to be the Chairperson.(j)MeetingsThe Commission shall meet at the call of the Chairperson.6.Staff of commission(a)StaffThe Chairperson may appoint and fix the pay of the personnel of the Commission as the Chairperson considers appropriate.(b)Applicability of certain civil service lawsThe staff of the Commission shall be appointed subject to the provisions of title 5, United States Code, governing appointments in the competitive service, and shall be paid in accordance with the provisions of chapter 51 and subchapter III of chapter 53 of that title relating to classification and General Schedule pay rates.(c)Staff of federal agenciesUpon request of the Chairperson, the head of any Federal department or agency may detail, on a reimbursable basis, any of the personnel of that department or agency to the Commission to assist it in carrying out its duties under this Act.7.Powers of commission(a)Hearings and sessionsThe Commission may, for the purpose of carrying out this Act, hold hearings, sit and act at times and places, take testimony, and receive evidence as the Commission considers appropriate. The Commission may administer oaths or affirmations to witnesses appearing before it.(b)Powers of members and agentsAny member or agent of the Commission may, if authorized by the Commission, take any action which the Commission is authorized to take by this section.(c)Obtaining official dataThe Commission may secure directly from any Federal department or agency information necessary to enable it to carry out this Act. Upon request of the Chairperson of the Commission, the head of that department or agency shall provide that information to the Commission.(d)MailThe Commission may use the United States mail in the same manner and under the same conditions as other Federal departments and agencies.(e)Administrative support servicesUpon the request of the Commission, the Administrator of General Services shall provide to the Commission, on a reimbursable basis, the administrative support services necessary for the Commission to carry out its responsibilities under this Act.(f)ImmunityThe Commission is an agency of the United States for purposes of part V of title 18, United States Code (relating to immunity of witnesses).(g)Subpoena power(1)In generalThe Commission may issue a subpoena to require the attendance and testimony of witnesses and the production of evidence relating to any matter described in paragraphs (1) through (3) of section 4.(2)Failure to obey an order or subpoenaIf a person refuses to obey a subpoena issued under paragraph (1), the Commission may apply to a United States district court for an order requiring that person to appear before the Commission to give testimony, produce evidence, or both, relating to the matter under investigation. The application may be made within the judicial district where the hearing is conducted or where that person is found, resides, or transacts business. Any failure to obey the order of the court may be punished by the court as civil contempt.(3)Service of subpoenasThe subpoenas of the Commission shall be served in the manner provided for subpoenas issued by a United States district court under the Federal Rules of Civil Procedure for the United States district courts.(h)Contract authorityThe Commission may contract with and compensate government and private agencies or persons for supplies or services, without regard to section 3709 of the Revised Statutes (41 U.S.C. 5).8.Report of commissionNot later than 1 year after the date on which all original members have been appointed to the Commission, the Commission shall transmit to the President and Congress a report that contains a detailed statement of the findings and recommendations of the Commission made pursuant to section 4.9.Termination of commission(a)TerminationThe Commission shall terminate 60 days after the date of submission of the report pursuant to section 8.(b)Administrative activities before terminationThe Commission may use the 60-day period referred to in subsection (a) for the purpose of concluding its activities, including providing testimony to committees of Congress concerning its reports and disseminating the second report.10.Authorization of appropriations(a)In generalThere are authorized to be appropriated $2,000,000 for fiscal year 2014 for use in the development and implementation of plans under this Act.(b)AvailabilityAmounts authorized to be appropriated by subsection (a) are authorized to remain available until expended.